Storrs, J.
It is conceded before us, that, whether the contract of settlement was made by the defendant, with the members of the church connected with the Baptist society, (the plaintiffs,) or with the society through the instrumentality and agency of the church, the defendant became, by that contract, the pastor of the said society and church; that he, under the arrangement made, at the time of such settlement, between him and the society and the church, then became entitled to the use of the demanded premises, which was the parsonage belonging to the society, only during the time while that relation continued; and that the right to the possession of them, therefore, reverted to the society, which was the owner thereof in fee, when such relation ceased: and the only question raised before us respects *166the correctness of the charge below, on the facts admitted by the parties, and detailed in the motion, bearing on the claims made by them respectively as to the termination of that relation ; the plaintiffs insisting, and the defendant denying, that, on those facts, such relation ceased. It is conceded, that whether such was the case, depends on the question, whether the defendant had voluntarily abandoned the society, and the church connected with it, and ceased to perform his pastoral duties to them. That there was any justifiable cause shewn for such abandonment and neglect of duty, if it took place, is not claimed.
The defendant insists, that whether he was chargeable with the violation of duty thus imputed to him, was merely a question of fact, on the circumstances admitted, and complains, that it was not submitted as such to the jury, on the trial.
We accede to the claim, that those circumstances presented a question of fact, as to whether the defendant had abandoned the society and church, rather than a question of law. They were not so decisive in their character, that the court could pronounce a conclusion of law from them as to the main fact of such abandonment. So far as their effect is concerned, they tended to prove it, and therefore constituted admissible proof for that purpose; but whether they were sufficient, was for the jury to determine, whose province it was, to draw the proper inference from them. There being on the part of the defendant, no express or declared abandonment of the society or church, the question of such abandonment presented an enquiry of fact of a complex nature, involving the bearing and weight of the circumstances, and therefore to be decided, not by the court, but by the jury on the evidence. If, for instance, the society and church considered it proper and expedient, that the defendant should take the course which he did, and which, on the trial, was claimed to prove a relinquishment of his pastoral relation, and the duties appertaining to it, and therefore, consented to that course, as a temporary measure only, such consent would rebut the inference which might otherwise be drawn from the conduct of the defendant. It does not appear, that there was any evidence of an express assent of that description; but yet, the circumstances admitted between the *167parties would present a proper topic of argument and inference on the point, whether the approbation or consent of the society and church was not fairly to be inferred from them. But such inference could be drawn only by the jury, as a matter of fact; and no conclusion of law could arise with respect to it, except as it should depend on the decision of the jury, as to the existence of such assent. The same may be said of other inferences, which might be claimed from the same evidence as qualifying or explaining the conduct of the defendant.
But we think that there is no ground for the exception of the defendant, that the court below decided the question of such abandonment as one of law, instead of submitting it to the jury. It is quite clear to us from the motion, that it was left to the jury, as a mere question of fact. The language of the judge is such, that they could have no doubt that it was his intention to leave the question of secession and abandonment, as claimed by the plaintiffs, to them, to find, as a matter of fact, from the circumstances admitted between the parties. He indeed accompanied the charge with a clear expression of his own opinion as to the weight of the evidence on that point; but the very manner in which he introduced into the charge the expression of such opinion, it being immediately after he had submitted the decision of the question to the jury, shewed, that he did not intend to direct or controul them on that point. It is competent, in all cases, and in many highly expedient, for the court, not only to discuss, but to express its opinion upon, the weight of the evidence, without however, directing the jury how to find the facts; and this is a right necessarily limited only by its own discretion. We are not called on to say, whether such discretion might not be so exercised as to require the interposition of this court, by way of advice, on a motion for a new trial; because in this case, we are entirely satisfied with the course taken by the judge below, in this respect.
The objection made by the defendant, on the trial, as to the validity of the notice to him to quit the demanded premises, given by the plaintiffs, through their committee, has not *168been pursued before us; and a reference to the statute on that subject, will shew, that it was unfounded. Stat. 168.
A new trial is not advised.
In this opinion the other judges concurred.
Motion denied